Name: EEC-Turkey Council of Association Decision No 2/78 of 30 October 1978 relating to proof of origin for certain textile products exported by Turkey
 Type: Decision
 Subject Matter: trade;  Europe;  tariff policy;  international trade;  leather and textile industries
 Date Published: 1978-11-01

 Avis juridique important|21978D1101(01)EEC-Turkey Council of Association Decision No 2/78 of 30 October 1978 relating to proof of origin for certain textile products exported by Turkey Official Journal L 309 , 01/11/1978 P. 0002 - 0003 Finnish special edition: Chapter 2 Volume 2 P. 0133 Swedish special edition: Chapter 2 Volume 2 P. 0133 COUNCIL REGULATION (EEC) No 2573/78 of 30 October 1978 on the application of Decision No 2/78 of the EEC-Turkey Council of Association relating to proof of origin for certain textile products exported by Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Association Agreement between the European Economic Community and Turkey was signed on 12 September 1963 and entered into force on 1 December 1964; Whereas, having regard to the need to prevent deflections of trade and abuses in respect of certain textile products, the EEC-Turkey Council of Association has adopted Decision No 2/78; Whereas the Decision should be made operative in the Community, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of implementing the Association Agreement between the European Economic Community and Turkey, Decision No 2/78 of the Council of Association shall be applicable in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 November 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1978. For the Council The President J. ERTL COUNCIL OF ASSOCIATION DECISION No 2/78 of 30 October 1978 relating to proof of origin for certain textile products exported by Turkey THE COUNCIL OF ASSOCIATION, Having regard to the Association Agreement, and the Additional Protocol thereto, Whereas deflections of trade and abuses in respect of the textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff should be prevented by appropriate verification measures ; whereas the introduction, to that end, of a system of verification of origin under the Agreement appears necessary for a limited period; Whereas, moreover, the establishment and application of such a system will not constitute a measure equivalent to a quantitative restriction forbidden by the Association Agreement as regards the importation of Turkish textile products into the Community; Whereas it is necessary to have the power to apply the import arrangements applicable to the country of origin, if this is not Turkey, HAS DECIDED AS FOLLOWS: Article 1 On entering the Community, textile products listed in the Annex and originating in Turkey or in free circulation in Turkey must be accompanied by evidence of their origin according to the following rules: 1. For products originating in Turkey, movement certificate A.TR.1 or A.TR.3, issued in Turkey, shall contain a certification of origin. This certification shall consist of the words "Turkish origin" in the "Remarks" box on these certificates, validated by the stamp and signature of the competent authority. The origin thus certified must comply with the criteria for the determination of origin laid down by the Community. 2. As regards the import of textile products in free circulation in Turkey not originating in Turkey, evidence of origin shall be subject to the rules in force in the Community. Article 2 The Community may submit the products referred to in Article 1 (2) to the import arrangements applicable in respect of their country of origin, without prejudice to the application of the tariff arrangements of the Association Agreement. Article 3 The verification procedure laid down in Article 11 of Decision No 5/72 of the Council of Association shall apply to the certification mentioned in Article 1 (1). Article 4 This Decision shall enter into force on 1 November 1978. Textile products exported from Turkey before that date shall not be affected by the provisions of this Decision. This Decision shall be applicable for a period of one year. It shall be renewed by tacit agreement for periods of one year unless this is opposed by either party one month before its expiry. Done at Brussels, 30 October 1978. For the Council of Association The President H. SIGRIST ANNEX The textile products falling within the following Common Customs Tariff heading Nos are those referred to in Article 1: >PIC FILE= "T0014252">